Citation Nr: 1747055	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  14-18 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	Stephen Vaughn, Agent


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from September 1986 to July 1992, with a prior period of active duty for training (ACDUTRA) from August 1985 to January 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which granted service connection for PTSD, rated 30 percent, effective September 30, 2010.  

During the pendency of the appeal, rating decisions in April 2014, September 2014, April 2016, and July 2016 awarded temporary total (100 percent) ratings for PTSD from April 25, 2013 through June 2013; from July 16, 2014 through August 2014; from March 18, 2015 through May 2015; and from May 17, 2016 through July 2016, respectively.  The awards were all for hospitalizations in excess of 21 days, pursuant to 38 C.F.R. § 4.29.

In September 2016, the Board remanded the appeal for further evidentiary development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the entire appeal period, exclusive of periods of temporary total ratings, the Veteran's PTSD had been productive of total occupational and social impairment.

2.  In light of the award of a total rating for PTSD, there remains no case or controversy regarding the claim for a TDIU.


CONCLUSIONS OF LAW

1.  From September 29, 2010, the criteria for a 100 percent rating for service-connected PTSD are met, exclusive of periods of temporary total ratings.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).

2.  The appeal as to the issue of entitlement to a TDIU is dismissed.  38 U.S.C.A. 
§ 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is currently rated 30 percent under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 for PTSD, which is evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411.  

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms listed in DC 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to the Diagnostic and Statistical Manual of Mental Disorders of the American Psychiatric Association, Fourth Edition (1994) (DSM-IV), and replacing those with references from the recently updated "DSM-5."  As the Veteran's claim was certified to the Board in April 2016 (i.e., after August 4, 2014), the DSM-5 is applicable to this case.  Notably, the DSM-5 does not employ Global Assessment of Functioning (GAF) scores to identify levels of disability.  However, as detailed below, there are numerous favorable GAF scores of record dated over the lengthy appeal period prior to VA's adoption of DSM-5, and the Board will consider those scores in rating his disability. 

The Board initially notes that in addition to PTSD, the Veteran also has documented substance abuse.  The medical evidence of record does not adequately distinguish the psychiatric symptoms attributable to his PTSD from those attributable to his substance abuse.  Affording the Veteran the benefit of the doubt, the Board will consider all psychiatric symptoms in evaluating his disability.  See Mittleider v. West, 11 Vet. App. 181 (1998) (finding that where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability).  Furthermore, the Board notes that the April 2017 VA examination report, which is cursory and notes only four symptoms attributable to the Veteran's PTSD, is completely at odds with the remainder of the evidence of record described below.  Accordingly, the Board will not consider that report in assessing the severity of the Veteran's PTSD.
 
Here, there is evidence of total social and occupational impairment.  Socially, the Veteran is homeless, and has received inpatient psychiatric treatment on four occasions during the appeal period, including in March 2016 for suicidal ideation, during which time he was noted to be a "chronically elevated risk" for self-harm.  He reports frequent visual and auditory hallucinations and two suicide attempts in 2010 and 2011.  See, e.g., April 2013, November 2014, December 2014 and May 2016 VA treatment records.  

Occupationally, the Veteran was most recently employed as an electrician in 2005.  He has engaged in some marginal odd part time jobs since that time, and credibly reports an inability to hold a job due to interpersonal conflicts.  An October 2010 VA physician indicated that the Veteran's PTSD "has interfered with his social, employment and family functioning."  While the April 2011 VA examiner ultimately opined that the Veteran was "capable" of working, he also acknowledged the Veteran has had "much difficulty adjusting both socially and occupationally," and "often has poor temper control [and] sabotages his ability to be successful."  Moreover, GAF scores throughout the appeal period [21 (April 2013), 31 (April 2013), 35 (March 2015) 40 (June 2013), 41 (October 2010, January 2011, April 2013, July 2013)], reflect behavior that is considerably influenced by delusions or hallucinations, serious impairment in communication or judgment, inability to function in almost all areas, impairment in reality testing or communications, or major impairment in several areas, such as work, family relations, judgment, thinking, or mood.  Given this evidence and affording the Veteran the benefit of the doubt, the Board finds total social and occupational impairment due to PTSD throughout the appeal period, and a 100 percent rating is warranted.

The Veteran's entitlement to a TDIU is rendered moot in light of the 100 percent rating assigned, as he is not service-connected for any other disabilities.  See, e.g., Bradley v. Peake, 22 Vet. App. 280 (2008).  The appeal as to the TDIU issue is therefore dismissed.

ORDER

Exclusive of the periods for which temporary total ratings are assigned, a 100 percent rating for PTSD is granted from September 29, 2010.

Entitlement to a TDIU is dismissed.



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


